It was proved that the defendant committed an assault and battery on the body of John Sloan, jr., in the town of Charlotte, in Mecklenburg county, within two years before the bill was found.
For the defendant, it was shown, that he had been convicted for the same offense before the Intendant of Police of the Town, and fined; and that he had submitted to such judgment and *Page 67 
paid the fine. The act of Assembly set forth in the plea, was also offered in evidence for the defendant, and it is admitted that the act confers the authority upon the Intendant which he exercised. Upon these facts, the defendant's counsel asked the Court to instruct the jury that he was protected, by the proceeding before the Intendant, from indictment, and that the plea was sustained.
His Honor declined to instruct the jury as asked, but gave it as his opinion that the act in question was unconstitutional, and that a conviction and punishment under it were invalid, and did not protect the defendant from this indictment. Verdict of guilty. Judgment and appeal.
The defendant is indicted for an assault and battery committed in the county of Mecklenburg. He pleaded, among other things, a former conviction for the same offense, and specially, that he was convicted and fined by the Intendant of Police of the town of Charlotte, where the offense was committed, and that the judgment had been executed, and by the private Act of 1850, incorporating said town, he could not be indicted.
It is a principle of the common law, that when a man has once been acquitted or convicted, upon any indictment, or other prosecution, before any Court having competent jurisdiction of the offense, he may plead such acquittal or conviction, to any subsequent accusation for the same offense. 4th Bl. Com. 335. To render the plea available, the former judgment or trial must have been before a Court possessing the power to hold jurisdiction of the offense; in other words, the defendant must have been legally convicted or acquitted. The act of incorporation of the town of Charlotte does give to the Intendant of Police, the power to try and punish the offense with which the defendant is charged, so far as the Legislature could confer it. This brings up directly, the constitutionality of the act, so far as this question is concerned. The power of *Page 68 
the Judiciary to adjudge an act of the General Assembly unconstitutional, is too firmly established to be questioned; but the Courts will not exercise this power in cases of doubt. Every act of the Legislature is presumed to be constitutional and within its authority, and is to be declared unconstitutional only when no doubt exists. Hoke v.Henderson, 4th Dev. 1. Bank of Newbern v. Taylor, 2nd Murphy 266. When the words used are plain and clear, and the sense distinct and perfect arising on them, there is, in general, no room for construction or interpretation; 1 Story's Com. on the Con. of the U.S. sec. 401.
The bill of rights, constitutes a part of the constitution of this State. By the 8th sec. it is declared, "that no freeman shall be put to answer any criminal charge, but by indictment, presentment or impeachment;" and by the 9th, "that no freeman shall be convicted of any crime, but by the unanimous verdict of a jury of good and lawful men in open Court, as heretofore used." The act in question is a clear and undoubted violation of both of these sections.
The defendant was charged with having committed an assault and battery in the town of Charlotte; the act was a breach of the peace, and therefore, constituted a criminal charge, and by the 8th section, he could "be put to answer it, but by indictment or presentment;" and by the 9th sec. could be convicted only "in open Court, by a jury of good and lawful men." These principles are dear to every freeman; they are his shield and buckler against wrong and oppression, and lie at the foundation of civil liberty; they are declared to be rights of the citizens of North Carolina, and ought to be vigilantly guarded. The act of 1850, which we are considering, violates also the 12th section of the bill of rights. It declares, "that no freeman ought to be, c." or in any manner destroyed or deprived of his life, liberty or property, but "by the law of the land." LORD COKE, in his commentaries on MAGNA CHARTA, where the phrase is first used, says these words, "by the law of the land" mean, "by due course of law," which he afterwards explains to mean by indictment or *Page 69 
presentment. Institute, 45, 50. Under the process, issued by the Intendant of Police, the defendant was deprived of his liberty for the time being, and there is nothing in the case to show that the Intendant was a Justice of the Peace for the county of Mecklenburg, within which the town of Charlotte is situated, or that he was acting in that capacity when he issued his process. All that he could do, if authorised to have the defendant arrested, was to bind him over to the proper Court for trial.
It is however, argued, that trial by jury was not denied in this case to the defendant, he might have appealed. Grant that he might: does that comply with the constitutional provisions, as set forth in the 8th and 9th sections of the bill of rights? What if he could not appeal, could not give security, are his constitutional rights to be denied him, because of his poverty? But again, the right is absolute and unconditional, untrammelled by any restrictions whatever. Every free person charged with a criminal offense, has a right to the decision of twenty-four of his fellow-citizens upon the question of his guilt; first, by a grand jury, and secondly, by a petty jury of good and lawful men; he shall not be put to answer but by indictment, presentment or impeachment. Suppose, then, that he does appeal, how is he to be tried? Upon the Intendant's warrant and the judgment pronounced by him? Where then is the constitutional protection? He has lost it; no grand jury has been called on to say whether he shall go before a petty jury or not, but a single individual has sent him there. It would be often a mockery to tell a defendant, you do not lose the right of a trial by jury, because you may appeal: a palpable evasion of the constitutional protection guaranteed to every freeman. Nor can the acquiescence of the defendant in the judgment before the Intendant, give the latter jurisdiction of the case. Burroughs v. McNeil, 2 Dev. and Bat. Eq. 297.
We agree with his Honor who tried the cause below, that the act of 1850, giving power to the Intendant of police of the town of Charlotte, to try such offenses, is unconstitutional and *Page 70 
void; and that the conviction before him was illegal, and that it cannot avail the defendant under his plea of autre foits convict; there was against him no legal judgment.
PER CURIAM.                                  Judgment affirmed.